MEMORANDUM **
Cristian Manuel Silva-Porto, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review Silva-Porto’s contention he was not informed of *672his apparent eligibility to file for adjustment of status under 8 U.S.C. § 1154(a)(l)(B)(ii)(I) because he did not exhaust this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that the court lacks jurisdiction to review issues not raised during administrative proceedings).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.